Justice SAYLOR,
concurring.
I join Mr. Justice Baer’s concurring opinion.
I write only to observe that, although I agree with the majority’s determination of the limited status accorded to those who are only “parties to the hearing,” 53 P.S. § 10908(3), I find the statutory term itself to be troublesome. In this regard, it seems to me that it has the potential to mislead participants in a hearing into believing that they have attained “party” status, when, in fact, without further action on their part, their role is a materially circumscribed one. For this reason, I believe that clarifying amendments to the statute may be in order and, in the meantime, zoning hearing boards should make the limitations associated with the status of “parties to the hearing” plain to those who attain this status so they may further protect their interests as they may see fit.